       Case 1:17-cv-09300-GBD-OTW Document 125 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
RICHARD FARMER,
                                                                 :
                                      Plaintiff,                 :   17-CV-9300 (GBD) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
FZOAD.COM ENTERPRISES INC., et al.,                              :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On January 14, 2021, Defendants Fzoad.com Enterprises Inc. d/b/a Manhattan Eyeworks

d/b/a Chelsea Vision Associates, and David Forest Gross (collectively, the “Employer

Defendants”) and Frank Fico, Marina Kleyman, Manhattan Eyeworks, Inc, 3 Eyed Optical, Inc,

and Triple Vision Corp (the “New Employer Defendants”) moved to dismiss the allegations

against them for failure to prosecute under Federal Rule of Civil Procedure (“Rule”) 41(b). (ECF

124). To date, Plaintiff has not responded.

         Accordingly, Plaintiff is ordered to respond by April 29, 2021. Plaintiff may respond by

mail to the Pro Se Office, 500 Pearl Street, New York, NY 10007 or by email to

temporary_pro_se_filing@nysd.uscourts.gov. Failure to respond by that time may result in a

recommendation that the action be dismissed for failure to prosecute under Rule 41(b).
      Case 1:17-cv-09300-GBD-OTW Document 125 Filed 04/15/21 Page 2 of 2




        The Clerk of Court is directed to mail a copy of this Order and ECF 124 to the pro se

Plaintiff.


        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: April 15, 2021                                                  Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                 2
